Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Annual Report on Form 10-K of Ophthalmic Imaging Systems (“Registrant”) for the fiscal year ended December 31, 2010 (the “Report”), each of the undersigned hereby certifies, to such officer’s knowledge that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. Dated: April 15, 2011 /s/ Gil Allon Gil Allon Chief Executive Officer (Principal Executive Officer) /s/ Ariel Shenhar Ariel Shenhar Chief Financial Officer (Principal Financial and Accounting Officer)
